DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/822,075, filed 03/18/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2021 and 02/11/2022 were considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,350,108 in view of Lim et al. US 2019/0124332 A1, hereafter Lim.

Instant Application No. 17/501,723
Claim 1
U.S. Patent No. 11,350,108 B2
Claim 1
A method of video coding by a video encoder, comprising: determining a picture level syntax element indicating whether a prediction refinement with optical flow (PROF) for affine prediction is disabled for a current picture: 
A method of video coding by a video decoder, comprising: receiving a picture level syntax element indicating whether a prediction refinement with optical flow (PROF) for affine prediction is disabled for a current picture; 
determining whether to apply the PROF for affine prediction to an afline coded block in the current picture based on the picture level syntax element indicating whether the PROF for affine prediction is disabled for the current picture, wherein responsive to the picture level syntax element indicating the PROF for affine prediction is disabled for the current picture, the PROF for affine prediction is not applied to the affine coded block in the current picture: and 
determining whether to apply the PROF for affine prediction to an affine coded block in the current picture based on the picture level syntax element indicating whether the PROF for affine prediction is disabled for the current picture, wherein responsive to the picture level syntax element indicating the PROF for affine prediction is disabled for the current picture, the PROF for affine prediction is not applied to the affine coded block in the current picture; and 
responsive to the PROF for affine prediction being determined as applied to the affine coded block: generating spatial gradients gx(i, j) and gy(i, j) at a sample location (i, j) in the affine coded block in a prediction sample I(i, j): generating a prediction refinement ΔI (i, j) based on the spatial gradients gx(i, j) and gy(i, j): and 
responsive to the PROF for affine prediction being determined as applied to the affine coded block: generating spatial gradients g.sub.x(i,j) and g.sub.y(i,j) at a sample location (i,j) in the affine coded block in a prediction sample I(i,j); generating a prediction refinement ΔI(i,j) based on the spatial gradients g.sub.x(i,j) and g.sub.y(i,j); and 
adding the prediction refinement ΔI (i, j) to the prediction sample I(i, j) to generate a refined prediction sample.
adding the prediction refinement ΔI(i,j) to the prediction sample I(i,j) a to generate a refined prediction sample.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the instant application differs from claim 1 of the issued patent in that the instant application encodes instead of decode.  However, encoding and decoding are inverse operations, which is well known in the art as disclosed by Lim (encoding/decoding) [0001], which is in the same field of endeavor.
	In regard to claims 2-10 of the instant application, these claims are rejected as being unpatentable over claims 2-10 respectively of the issued patent.

	Regarding apparatus claims 11-19, the double patenting analysis applied to method claims 1-10 above can be applied to the apparatus language of claims 11-19.

	Regarding computer readable medium claim 20, the double patenting analysis applied to method claim 1 above can be applied to the computer readable medium language of claim 20.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose determining a picture level syntax element indicating whether a prediction refinement optical flow for affine prediction is disabled for a current picture and the specifics require by the claim for when the prediction refinement for affine prediction is determined as applied to an affine coded block in a current picture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485